Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 8, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                         Stephen J. Markman
  146607 & (52)(55)                                                                                          Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                     Bridget M. McCormack,
                                                                                                                       Justices
  BARRY COUNTY TREASURER,
           Plaintiff-Appellee,
  v                                                                  SC: 146607
                                                                     COA: 308783
                                                                     Barry CC: 11-000268-CZ
  ROBERT KLINGE, d/b/a BOB’S
  ENGINE HOSPITAL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 8, 2013 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The motion for miscellaneous relief is
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 8, 2013                    _________________________________________
         d0205                                                                  Clerk